Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Soffner, U.S. Patent No. 2330086.
	Regarding claim 1, Soffner ‘086 discloses a cable drum (see figure 1) for supplying power to an electrically powered utility vehicle (i.e., intended use), with an axially running winding body 5 which can be set in rotation about a rotational axis (i.e., an axis of 5) in order to wind up and unwind an electrical cable 17, wherein on an inside (i.e., inside of 5), the winding body 5 carries a fan 20 rather than a plurality of fans which are configured to generate a cooling air stream directed radially outward with respect to a cylindrical drum wall (i.e., wall of 5), see figures 1-3.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide more than one fan to the drum in order to provide more cooling air stream to dissipate the heat.  Furthermore, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  

Claim 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over JPS62260512A
	Regarding claims 1-3, JP ‘512A discloses a cable drum 2 for supplying power to an electrically powered utility vehicle (i.e., intended use), with an axially running winding body 20 which can be set in rotation about a rotational axis (i.e., an axis of 2) in order to wind up and unwind an electrical cable 1, wherein on an inside (i.e., inside of 20), the winding body 20 carries a fan 22 (i.e., located along the rotational axis and inside the drum, claims 2-3) rather than a plurality of fans which are configured to generate a cooling air stream directed radially outward with respect to a cylindrical drum wall (i.e., wall of 20), see figures 1-17.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide more than one fan to the drum in order to provide more cooling air stream to dissipate the heat.  Furthermore, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over DE765071C
	Regarding claim 1, DE ‘071 discloses a cable drum (see figures 1-1) for supplying power to an electrically powered utility vehicle, with an axially running winding body (1-2) which can be set in rotation about a rotational axis (i.e., an axis of 1-2) in order to wind up and unwind an electrical cable (no reference number), wherein on an inside (i.e., inside of 1-2), the winding body 1-2 carries a fan 7 rather than a plurality of fans which are configured to generate a cooling air stream directed radially outward with respect to a cylindrical drum wall (i.e., wall of 1-2), see figures 1-2.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide more than one fan to the drum in order to provide more cooling air stream to dissipate the heat.  Furthermore, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
This application is in condition for allowance except for the following formal matters: 
	The claims 4-6 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claims 4-6, including every structural element recited in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-6947.  The examiner can normally be reached Tuesday through Thursday from 10:30 A.M. to 9 P.M or Tuesday through Thursday from 10:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
SK
8/20/22
/SANG K KIM/           Primary Examiner, Art Unit 3654